Title: To Thomas Jefferson from Thomas G. Watkins, 2 December 1822
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
Glenmore
Decr 2 1822.
I have glanced hastily over the remarks contained in the pamphlet sent you from Ohio, which you were so good as to afford me the perusal of. Under the existing state of the popular sentiment of Ohio—it seems somewhat difficult to penetrate the writers motive. whether it is sincerely to support with a view to present fruition, the views in support of mr Clay—or whether it is designed to pave the way to the consideration of mr Crawford. Whatever may have been the original design, when we calculate the effect of the course pursued in Ohio, I think it promising well for the true republican cause. By calling the attention of the state to Mr Clay in the first instance—their local feelings & other considerations were more likely to cooperate in his favor against an eastern or a northern man, than in that of a Southern candidate. The Northern or Eastern claim once fairly quieted there—it may perhaps be more easy to adjust the conflicting claims of Mr Clay and a southern candidate suitably to the great and genuine republican views. But the course proposed of legislative nomination seems to me more objectionable on many accounts—than the individual nomination. The writer prefers a nomination by a convention of the members of the state legislatures for the following reasons. The nomination by members of congress by designating the candidate virtually elects the president. Popular meetings to designate the candidate wou’d be influenced by the more disinterested intelligence—but got up and directed by the officiousness of designing demagogues—they will misrepresent the real public sentiment. Without entering minutely upon the insufficiency of the writers arguments in favour of state legislature nominations on any future occasions—it is more material for the republicans to consider of the propriety or impropriety of its adoption on the present occasion. If all the methods hither to proposed for pointing with united effect the public suffrage to the individual most proper to fill the presidential office, have met with weighty objections, it proves the importance and difficulty of the subject to be great. To accommodate these wou’d require great deliberation in a proposed change of the one adopted for any other new plan. But the different legislatures are called upon to decide upon the spur of the occasion—during their present winter session, for if they did not—there wou’d be no time for consent in this plan, as the next winter’s sessions must act upon the measure of actually appointing Electors. If there was time for a deliberate examination of the new plan proposed—must it not result in these conclusions—that the Congressional nomination has been so long established as the most convenient mode of ascertaining the public sentiment—that temporary distraction wou’d be the first consequence of a change. and if so, a the republicans sufficiently certain, that their interests, which are considered to be identified with the public good—might not be greatly endangered if not finally overthrown by any distraction or want of concert in their proceedings at this critical moment. The plan of a congressional nomination was established by the federalists to secure their usurped power. If it is necessary to maintain the restored ascendancy of the popular influence—it shou’d be retained untill this may safely dispurse with it—I wou’d depricate intrigue, as such, with a pure Sincerity not exceeded by any other—But if the intrigues of federalists, the Caput mortruum of monarchy among us—have imposed a necessity for concert and a profound & watchful policy. to defeat hostile views to republicanism—let it not be called intrigue—It is political wisdom, consecrated by the virtuous objects of liberty and rendered respectable by intelligence and principle—It is not the dark engine of despotism degraded by corruption and sanctioned by authority, in its imposition upon ignorance and importance. But if we must suppose the existence of intrigue acting influentially upon selfishness is it not more reasonable to suppose that the less enlightened and conspicuous members of a state legislature, might be misled, on a subject not directly affecting their local concerns—than the direct representatives of the people in their national capacity in Congress. The dangers of corruption exist nearly alike every where—To effect the same object in the state legislatures—which they wou’d effect in a congressional caucus—members of Congress need only write a few letters to their confidential friends and agents in the state legislatures. The corrective here is to change members of congress often enough to loose them from presidential dependence. And suffer not their state—to be merged in an entire national capacity. After all the main questions for consideration are—is it necessary to adopt some mode of ascertaining and uniting the real public voice, that is the republican voice, in the choice of a next president? and if it is what is the most efficient mode?—for that now is the paramount concern—and not what may hereafter in practice or principle be least objectionable. The Ohio writer himself admits the efficiency of the Congressional nomination—when he asserts that the confidence reposed in it by the people is such as virtually to elect a president through its medium. The people giving themselves little further concern. Supineness in the people is always wrong—they ought to watch all their agents in all their agencies. But the very supineness here adverted to is an evidence of the acquiescence of the people generally in the measure opposed by the writer—and the acquiescence of the people in any measure is prima facia evidence, if not conclusive, of its correctness. Let us see how far in this case it is good evidence of the correctness of the plan. State legislatures are elected to transact state business—their members are not deputed to act upon national matters—having no national capacity as state legislators, in any wise attached to them—what have they to do then with an affair purely national? The members of congress are the direct representatives of the popular will in its national capacity—as such they wou’d be more likely to know the sentiments of their constituents upon national questions and better able to represent them. while the others in sounding the views and sentiments of their constituents wou’d step out of their proper course if they touched upon other than state matters. State legislatures wou’d be more apt to obey best considerations than national in presidential nominations—whereas it is the very business of congressional members to act upon national ones. Why is a congressional election of a president so much deprecated—because there the election is taking further from the direct representation of the people in their popular capacity and transfered to the states in their state capacity—which in practice had well might proved fatal to popular right of choice on one occasion already. Who make the greatest objections to congressional nominations now? I believe federalists in disguise together with known federalists, since the latter can’t derive to themselves the benefits of its abuse, which they originally contemplated by the introduction of the practice. Tho’ instituted for a correct purpose it has approved itself beneficial to the people—for strong evidence that it is not very much out of the way in principle. If it is, let it be a warning to its authors, that; “Sæpe intereunt aliis meditantes necem”—All federal intrigues in the western country, see that the republican principles are so firmly and generally established there that they must act under its disguise—By geting up a division among the republicans and fostering it—they hope to weakerntheir influence & defeat their Ultimate views—but short sighted in this as in many other things not founded in honesty—they do not percieve, how in the end it may be turned against them selves—An Argument used there in favour of Mr Clay is that he is one of the old republicans and that his claims are now advocated by the old heads of the atlantic republican School. This very argument will prepare the people’s feelings to Unite with the atlantic republicans—upon a just comparison of views—The messenger is waiting to take a book to Miss Randolph & your pamphlet back to you—I have no apology to offer for pestering you with my vain speculations but that if I happen to stumble upon a good idea, with you it might be useful—with me of no acct—it is not wholesome for you now to trouble yourself with originating new ideas,  or combining old—and those offered by your affectionate fellow citizens if no other wise useful, may serve to remind you of their dependence upon you as long as you live. I sincerely wish you a merry Christmas & many hearty & happy new years while I shall always remain with great affectn & respectyr obDt Servt & friendTh: G Watkins